Preston, J.
The evidence for the State, briefly stated, tends to show that defendant approached one Ward, a special investigator working under the sheriff, and that defendant asked h™- ^ was looking for any liquor, and of-£ere(l 1° get him some for $6.00 a pint. Ward agreed to buy some liquor, and defendant left *337to get it. He returned in about twenty minutes with the liquor, and defendant and another went across the street to the depot to complete the transaction. On the way, and while under a street light, where they were being observed by the sheriff and two or three other witnesses, Ward counted out the money to defendant, and defendant handed the liquor to Ward. Upon analysis, the liquor was found to contain a high percentage of alcohol. Defendant was arrested soon after, and there was found on his person $6.00 in money, in the denominations testified to by Ward as having been paid for the liquor.
Defendant’s version of the evidence is somewhat different. The evidence is sufficient to sustain the verdict.
1. There are two errors relied upon for reversal: First, that - the court erred in its rulings on the admission of evidence and in its failure to sustain defendant’s objections to the admission of all that evidence, as more specifically set out in' the abstract. The argument states that it will be necessary for the court to read the evidence, in order to comprehend the errors relied upon. We have stated the error practically in the language found in the printed argument.. The assignment is too indefinite to warrant a review.
2. The second error is that the judgment is excessive, and is cruel and inhuman, therefore unconstitutional, in that it violates the Eighth Amendment to the Federal Constitution, and Section 17, Article 1, of the Constitution of Iowa, to the effect that cruel and unusual punishments shall not be inflicted. The question is not again referred to in the argument. No cases are cited. Ap-pellee cites no cases because, as they say, the question having been disposed of by this court in numerous decisions, they will not take the space or time to cite authority. We assume that neither the State nor the defendant expects this court to brief the case. There was no evidence introduced after the trial and before sentence in mitigation. The trial court is better acquainted with local conditions than this court can be. We do not think the sentence imposed is cruel and unusual. See State v. Coffman, 195 N. W. 1001, and cases cited therein. Appellant does not state what, in his opinion, would be satisfactory to boot*338leggers, or wbat punishment the legislature should have fixed in such eases.
Perhaps nothing further need be said; but we think it is not out of place .to say that the time has come when sentences in this class of cases should be such as to have a deterring effect, rather than a small fine which can readily be paid and thus encourage violations of this law. It is well known that men engage in this business, not alone for the profit in it, but also in defiance of law, and for the purpose of breaking down the law, that the law may be brought into disrepute, thus causing disrespect for all law. The public is not in sympathy with a wholesale lawless law-breaking program. The moral forces of the state will support the law-enforcing officers in regard to the liquor law, as well as other laws. The bootlegger can be eradicated if the courts and the enforcing officers do their full duty. It has' now become a war between law-abiding and law-respecting people on the one hand, and a strongly intrenched body of law violators, who have brains, money, and an evil capacity. The law-enforcing officers should match them in brains and energy and courage. The trial judge is to be commended for his just judgment.
The judgment is — Affirmed.
Arthur, C. J., EvaNS and Faville, JJ., concur.